59387: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59387


Short Caption:GONZALES-ALPIZAR VS. GRIFFITHClassification:Civil Appeal - Family Law - Other


Related Case(s):52446


Lower Court Case(s):Washoe Co. - Second Judicial District - DV0700606Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:01/07/2013 at 11:30 AMOral Argument Location:Carson City


Submission Date:01/07/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentGabriela Gonzales-AlpizarRichard F. Cornell


Respondent/Cross-AppellantEdwin GriffithKristi Beth Luna



14-03115: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/11/2011Filing FeeFiling fee due for Appeal.


10/11/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.11-31175




10/11/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-31177




10/13/2011Filing FeeFiling Fee Paid. $250.00 from Law Office of Richard F. Cornell check no. 14072.


10/13/2011Letter/IncomingFiled Letter from Richard Cornell re: paying filing fee.11-31609




10/18/2011Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 15 days.  Docketing statement due:  20 days. Opening brief due: 120 days.11-32118




10/21/2011Docketing StatementFiled Docketing Statement Civil Appeals.11-32572




10/21/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  September 30, 2010; October 1, 2010 and October 25, 2010. To Court Reporter:  Sunshine Reporting.11-32637




10/27/2011Filing FeeFiling fee due for Cross-Appeal. Filing fee will be forwarded by the District Court.


10/27/2011Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.)11-33163




11/01/2011Filing FeeFiling Fee for Cross-Appeal Paid. $250.00 from Luna Law Firm.  Check no. 1271.


11/17/2011Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals.11-35490




12/19/2011TranscriptFiled Notice from Court Reporter. Sunshine Litigation  stating that the requested transcripts were delivered.  Dates of transcripts: September 30, 2010; October 1, 2010 and October 25, 2010.11-38958




03/14/2012MotionFiled Motion for Leave to File Appellant's Opening Brief and Appellant's Appendix.12-08203




03/14/2012BriefReceived Appellant's Opening Brief. (FILED PER ORDER 3/29/12)


03/14/2012AppendixFiled Appendix to Opening Brief Vols 1 thru 6 CD-ROM included.12-08206




03/29/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the opening brief, provisionally received in this court on March 14, 2012.12-09905




03/29/2012BriefFiled Appellant's Opening Brief.12-09907




04/30/2012BriefFiled Respondent's Answering Brief and Opening Brief on Cross-Appeal.12-13543




04/30/2012AppendixFiled Respondent's Appendix.12-13545




05/09/2012BriefFiled Appellant's Reply Brief and Cross-Respondent's Answering Brief.12-14792




05/30/2012Case Status UpdateBriefing Completed/To Screening.


05/31/2012MotionFiled Stipulation for Extension of Time to File Reply Brief.12-17071




06/07/2012MotionFiled Motion for Leave to File Reply Brief on Cross Appeal.12-18029




06/08/2012BriefReceived Respondent's Reply Brief on Cross-Appeal (via E-Flex). (FILED PER ORDER 6/19/12)


06/08/2012MotionFiled Response to Cross-Appellant's Motion for Leave to File Reply Brief on Cross Appeal.12-18116




06/19/2012Order/ProceduralFiled Order Approving Stipulation for Extension of Time. The clerk of this court shall file the reply brief, provisionally received in this court on June 8, 2012. Fn1[In light of this order we deny as unnecessary respondent/cross-appellant's motion for leave to file the reply brief on cross-appeal.]12-19255




06/19/2012BriefFiled Respondent's Reply Brief on Cross-Appeal.12-19256




08/23/2012Notice/IncomingFiled Notice of Unavailability.12-26679




09/24/2012Order/ProceduralFiled Order Scheduling Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.12-30062




10/05/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Tuesday, November 6, 2012, @ 10:30 am in Carson City.  Argument shall be limited to 30 minutes.12-31509




10/08/2012MotionFiled Motion to Postpone and Reset Oral Argument.12-31595




10/15/2012Order/Clerk'sFiled Clerk's Order Granting Motion. The oral argument presently scheduled for November 6, 2012, at 10:30 a.m. is hereby vacated. This appeal will be scheduled for oral argument before the en banc court on the next available calendar. Argument shall be limited to 30 minutes.12-32591




11/21/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Monday, January 7, 2013, @ 11:30 a.m. in Carson City. Argument shall be limited to 30 minutes.12-37028




12/05/2012BriefFiled Supplemental Authorities.12-38251




12/21/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-40458




01/07/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Tuesday, January 7, 2014, at 2:00 p.m. in Carson City, for 30 minutes.13-33710




11/14/2013Order/Clerk'sFiled Order Vacating Oral Argument. This matter was previously argued on January 7, 2013. On November 12, 2013, a new argument notice was erroneously generated for January 7, 2014. The parties shall disregard the notice sent on November 12, 2013, and the argument erroneously set for January 7, 2014, is vacated.13-34353




01/30/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 2. EN BANC14-03115




02/24/2014RemittiturIssued Remittitur.14-05950




02/24/2014Case Status UpdateRemittitur Issued/Case Closed


03/07/2014RemittiturFiled Remittitur. Received by District Court Clerk on February 27, 2014.14-05950




09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)